                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:18-CR-114-BR-1

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )      ORDER
                                                )
ISIAH DENZELL YOUNG,                            )
     Defendant.                                 )

       This matter is before the court on the government’s motion in limine. (DE # 59.)

Defendant did not file a response, and the time within which to do so has expired.

       Pursuant Rules 401 and 403 of the Federal Rules of Evidence, the government requests

defendant be prohibited “from presenting questions, testimony, evidence, and/or arguments

before the jury dealing with previously resolved questions of law.” (Id. at 3.) On defendant’s

motions to suppress and at the end of the evidentiary hearing on those motions, the court held

that the 3 June 2016 checkpoint was constitutional and that the officers had reasonable suspicion

to detain defendant. (4/30/19 Tr., DE # 55, at 68-69, 72.) The court agrees with the government

that questions, evidence, and argument pertaining to these legal issues are irrelevant to the jury’s

determination of whether defendant committed the offense charged. Cf. United States v. Wade,

451 F. App’x 173, 179-80 (3d Cir. 2011) (recognizing that “[a]fter [defense] counsel asked [the

police officer] about his legal right to search the vehicle, the District Court properly sustained the

government’s objection to that question because the legality of the search had already been

decided, and the Court rightly did not ‘want the jury to be confused with the issue of whether this

was a proper search or not’” and holding this limitation on cross-examination did not violate the
defendant’s right of confrontation). Therefore, the motion is ALLOWED.

       This 15 July 2019.




                                          __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                            2
